Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim 1 is pending in this office action.
Applicant’s arguments, filed 12/22/2021, have been fully considered but they are not persuasive.

Response to Arguments
Applicant presents arguments regarding the presence or absence of claimed limitations in the prior art. The responses as well as any applicable new grounds of rejection are outlined below.

Applicant argues:
Diller fails to teach at least "provide advanced data and program protection for data stored in the memory, including one or more of the group consisting of: data-at-rest protection for the data; data-in-motion protection for the data; and data-in-use protection for the data." In an attempt to show this feature, the Patent Office referred to the Abstract and paragraphs 0010, 0015, 0036, 0038, and 0040 of Diller stating: "data access control for accessing static data at rest, and data encryption for data protection during data in motion or in transmission." Applicant respectfully disagrees that this teaches the claimed features. Diller teaches a 
Examiner Response:
Regarding argument (a), examiner respectfully disagrees with applicant. The claims recite “provide advanced data and program protection for data stored in the memory, including one or more of the group consisting of…” requiring that only one of the features be disclosed by the cited reference. Diller generally discloses protecting sensitive medical/patient data at rest (stored data) in portable drives using mechanisms such as data encryption and access control. As explained in the rejection, Diller discloses data encryption and access control for static data (information, modules, executables etc.) or data at rest (See Diller - Abstract; para 0010, 0015, 0036, 0038, 0040), which is one data protection aspect as claimed, and satisfies the “one or more…” condition in the claimed limitation. Furthermore, although not required by the claim language, Diller discloses that data encryption also protects the data while in motion or in transmission since it cannot be accessed without decryption.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Diller (US 2009/0076849 A1).
For claim 1, Diller teaches a storage device comprising: a memory; and computing circuitry (Fig. 1; para 0038) operable to: provide advanced data and program protection for data stored in the memory (see Abstract), including one or more of the group consisting of: data-at-rest protection for the data; data-in-motion protection for the data; and data-in-use protection for the data (Abstract; para 0010, 0015, 0036, 0038, 0040 - data access control for accessing static data at rest, and data encryption for data protection during data in motion or in transmission).
	








Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433